DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23, 27-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kano (2006/0198094).
Regarding Claim 21: Kano teaches a mobile device comprising: a screen (area where 30 is pointing in fig. 8) defining a planar front portion of an exterior surface of the mobile device (figs. 2 and 8); an upper housing structure (area on front side of display screen separated by the seamline in fig. 1-2) coupled to the screen (figs. 1-2 and 8) and defining: a first curved wall segment (curved area near 34 in figs. 5-8) extending along a first portion of the exterior surface of the mobile device (figs. 5-8); and a second curved wall segment (curved area near 35 in figs. 5-8) extending along a second portion of the exterior surface of the mobile device  (figs. 5-8); and a lower housing structure (area on back side of display screen separated by the seamline in fig. 1-2) coupled to the upper housing structure (figs. 1-8) and defining: a planar back portion (figs. 5-8) of the exterior surface of the mobile device (figs. 5-8); a third curved wall segment (curved area near 34 in figs. 5-8) that meets the first curved wall segment (figs. 1-2 and 5-8) to form a first curved profile extending from the planar front portion to the planar back portion of the exterior surface of the mobile device (figs. 1-2 and 5-8); and a fourth curved wall segment (curved area near 35 in figs. 5-8) that meets the second curved wall segment (figs. 1-2 and 5-8) to form a second curved profile extending from the planar front portion to the planar back portion of the exterior surface of the mobile device (figs. 1-2 and 5-8).
Regarding Claim 22: Kano teaches the first curved profile has a first curvature that corresponds to a second curvature of the second curved profile (figs. 1-2 and 6-8).
Regarding Claim 23: Kano teaches the screen defines a substantial entirety of a front surface of the mobile device (fig. 2).
Regarding Claim 27: Kano teaches the upper housing structure defines a lip (lipped portion between housing and display shown in fig. 8) that extends around a periphery of the screen (figs. 1-2 and 8); and the lip couples the screen to the upper housing structure (fig. 8).
Regarding Claim 28: Kano teaches the upper housing structure is positioned below the planar front portion of the screen (upper housing portion curves down below all sides of the display screen as shown in fig. 8).
Regarding Claim 29: Kano teaches a mobile electronic device comprising: a screen (area where 30 is pointing in fig. 8) defining a front surface of the mobile electronic device (figs. 2 and 8); and a case (34 and 35) defining a first side surface (figs. 2-3a), a second side surface (figs. 2-3a), a top side surface (figs. 2-3a), and a bottom side surface (figs. 2-3a) and comprising: a bottom housing structure (area on back side of display screen separated by the seamline in fig. 1-2) defining: a back surface of the mobile electronic device (figs. 5-8); a first curved wall segment (curved area near 34) extending from the back surface along the first side surface (figs. 5-8); and a second curved wall segment (curved area near 35), opposite the first curved wall segment (figs. 5-8), and extending from the back surface and along the second side surface of the mobile electronic device (figs. 5-8); and a top housing structure (area on front side of display screen separated by the seamline in fig. 1-2) defining: a third curved wall segment (curved area near 34 in figs. 5-8) coupled to the first curved wall segment (figs. 5-8); and a fourth curved wall segment (curved area near 35 in figs. 5-8) coupled to the second curved wall segment (figs. 5-8).
Regarding Claim 30: Kano teaches the third curved wall segment extends from the screen to form a continuous curved surface with the first curved wall segment (figs. 2 and 4-8); and the fourth curved wall segment extends from the screen to form a continuous curved surface with the second curved wall segment (figs. 2 and 4-8).
Regarding Claim 31: Kano teaches the back surface is substantially planar (figs. 5-8) and positioned parallel to the screen (fig. 8).
Regarding Claim 32: Kano teaches the screen defines a substantial entirety of the front surface (fig. 2).
Regarding Claim 33: Kano teaches the top housing structure defines a lip (lipped portion between housing and display shown in fig. 8) that couples the screen to the case (fig. 8).
Regarding Claim 34: Kano teaches the top housing structure and the bottom housing structure define a seam (figs. 1-5 and 13).
Regarding Claim 35: Kano teaches the seam extends around a perimeter of the case (figs. 1-5 and 13).

Claim(s) 36, 37, 39, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin (2002/0044136).
Regarding Claim 36: Griffin teaches a mobile phone comprising: a screen (22) defining a front surface of the mobile phone (fig. 2); an upper housing structure (10F) coupled to the screen (figs. 2-4) and defining a first portion of an external wall of the mobile phone (figs. 2-4); and a lower housing structure (10B) defining a second portion of the external wall (figs. 2-4), wherein the first portion of the external wall and the second portion of the external wall define a continuous curved surface (can be seen in figs. 3-4 near the numerals 10F, 10B, and 10C).
Regarding Claim 37: Griffin teaches the lower housing structure comprises a planar bottom surface (area near 10g in fig. 5); the screen defines a planar front surface (fig. 2); and the external wall extends between the planar front surface and the planar bottom surface (figs. 3-4).
Regarding Claim 39: Griffin teaches the external wall extends around at least three sides of the mobile phone (figs. 3-5).
Regarding Claim 40: Griffin teaches the upper housing structure and the lower housing structure define a seam (seam lines shown in figs. 3-4) that extends around a periphery of the mobile phone (figs. 3-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano (2006/0198094) as applied to the claims above, and further in view of Griffin (2002/0044136).
Regarding Claim 24: Kano lacks a specific teaching of the lower housing structure is coupled to the upper housing structure using an adhesive.
Griffin teaches the lower housing structure is coupled to the upper housing structure using an adhesive (paragraph [0049]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Kano by having the lower housing structure is coupled to the upper housing structure using an adhesive as disclosed by Griffin in order to allow for a structurally sound attachment between the upper and lower housing materials which in turn would decrease the chances of damage to the internal components of the apparatus which could lead to repair or replacement costs of components.
Regarding Claim 25: Kano lacks a specific teaching of the lower housing structure defines one or more internal surfaces; and the adhesive is applied to the one or more internal surfaces.
Griffin teaches the lower housing structure defines one or more internal surfaces; and the adhesive is applied to the one or more internal surfaces (paragraph [0049]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Kano by having the lower housing structure defines one or more internal surfaces; and the adhesive is applied to the one or more internal surfaces as disclosed by Griffin in order to allow for a structurally sound attachment between the upper and lower housing materials which in turn would decrease the chances of damage to the internal components of the apparatus which could lead to repair or replacement costs of components.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano (2006/0198094).
Regarding Claim 26: Kano lacks a specific teaching of the upper housing structure and the lower housing structure each comprise a metal material.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Kano by having the upper housing structure and the lower housing structure each comprise a metal material in order to add structural integrity to the housing of the apparatus which in turn will decrease the chances of damage to the internal components of the apparatus which could lead to repair or replacement costs of components, wherein this would be accomplished merely by choosing the correct material for the housing of the apparatus and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416.

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (2002/0044136) as applied to the claims above, and further in view of Kano (2006/0198094).
Regarding Claim 38: Griffin lacks a specific teaching of the screen defines substantially all of the planar front surface of the mobile phone.
Kano teaches the screen defines substantially all of the planar front surface of the mobile phone (fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Griffin by having the screen defines substantially all of the planar front surface of the mobile phone as disclosed by Kano in order to allow for a more beneficial use of the display space used by the overall apparatus allowing for a more versatile and appealing device to the user while still allowing for the required functionality of the apparatus.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841